 

Exhibit 10.1

 

699 Eighth Street

San Francisco

California 94103

company.zynga.com

 

 

[g201711082156546552142.jpg]

 

 

 

September 8, 2017

 

VIA EMAIL

Phuong Phillips

 

 

Re:Offer of Employment by Zynga Inc.

 

Dear Phuong:

 

I am very pleased to confirm our offer to you of employment with Zynga Inc., a
Delaware corporation (the “Company”), in the position of Chief Legal Officer,
reporting to the Company’s Chief Executive Officer.  The terms of our offer and
the benefits currently provided by the Company are as follows:

 

1. Starting Salary. Your starting salary will be three hundred fifty thousand
dollars ($350,000) per year, less deductions required by law, and will be
subject to periodic review and adjustment in accordance with the Company's
then-current policies. Salaried employees are paid on the 15th and the last day
of each month.

 

2. Annual Company Bonus. You will be eligible to participate in the Company's
annual bonus program, subject to the terms, conditions, and eligibility
requirements of that program. Your target bonus is equal to 60% of your annual
base salary (your "Target Bonus").  For the 2017 fiscal year, if you begin
employment prior to October 1, 2017, you will be eligible to receive the Target
Bonus, pro-rated for the number of days you are employed by the Company in the
2017 fiscal year. For future years, and conditioned upon your continued
employment, you will be eligible to participate in the Company's then-applicable
bonus program, if any, subject to the terms, conditions, and eligibility
requirements of that program. Whether you receive an annual bonus for any given
bonus period, and the amount of any such bonus, will be determined by the
Company in its sole discretion based upon the terms and conditions set forth in
the applicable bonus program.

 

3. Start Date and Location.  Your anticipated start date is September 25, 2017.
The date on which you commence employment, however, shall be your “Start Date”
for purposes of this offer letter.  You will be located in our San Francisco,
California office.

 

1

 

--------------------------------------------------------------------------------

 

4. Benefits.  You will be eligible to participate in the regular health
insurance and other employee benefit plans established by the Company for its
employees as amended from time to time, subject to the terms and conditions of
those plans and programs.  

 

5. Zynga Stock Units. Subject to approval of the Board of Directors of the
Company (or a committee appointed by the Board of Directors) (the “Board”) and
the terms and conditions of the Company’s applicable equity incentive plan in
effect at the time of grant (the “Plan”), you will be eligible to receive an
award of Zynga stock units (“ZSUs”) representing the opportunity to acquire
seven hundred and fifty thousand (750,000) shares of the Company’s Class A
common stock (the “ZSUs”). The right to vesting and settlement of the ZSUs will
be subject to your continued service, the restrictions set forth in the Plan,
the terms of the ZSU agreement between you and the Company as approved by the
Board, compliance with applicable securities and other laws, and satisfaction of
the ZSU Vesting Criteria. For purposes of the foregoing, the “ZSU Vesting
Criteria” means a four (4) year vesting term with the following conditions: (x)
if your Start Date is on or before the 15th day of a month, then the vesting
commencement date will occur on the 15th day of the month in which your Start
Date falls, or if your Start Date is after the 15th date of a month, then the
vesting commencement date will occur on the 15th day of the month immediately
following the month in which your Start Date falls; (y) the award vests as to
twenty-five percent (25%) of the ZSUs (rounded down to the nearest whole ZSU) on
the first anniversary of the vesting commencement date, with the balance vesting
as to six and one quarter percent (6.25%) of the ZSUs (rounded down to the
nearest whole ZSU except for the last vesting installment) each three (3) months
thereafter; and (z) in each case subject to your continued service. Each
installment of the ZSUs that vests is a “separate payment” for purposes of
Section 409A of the Internal Revenue Code (the “Code”). Settlement of any vested
ZSUs will occur as soon as practical after vesting occurs (but no later than two
and one-half months thereafter), subject to the terms of the applicable equity
incentive plan and ZSU agreement.

 

6. Stock Options.  Subject to approval of the Board, you will receive an option
to purchase two hundred and fifty thousand (250,000) shares of the Company’s
Class A common stock in the aggregate (the “Options”). If approved, the Options
will be granted on (i) if your Start Date is on or before the 15th day of a
month, the 15th day of the month in which your Start Date falls, or (ii) if your
Start Date is after the 15th date of a month, the 15th day of the month
immediately following the month in which your Start Date falls, and will have an
exercise price equal to the fair market value on the date of grant.  The Options
will have a ten (10) year term from their date of grant in which they can be
exercised (subject to your continued service and the vesting provisions
described below) and will be subject to the terms and conditions of the Plan,
and option agreement(s) between you and the Company in the form approved by the
Board.  The Options will have a four (4) year vesting schedule with the
following conditions: (x) if your Start Date is on or before the 15th day of a
month, then the vesting commencement date will occur on the 15th day of the
month in which your Start Date falls, or if your Start Date is after the 15th
date of a month, then the vesting commencement date will occur on the 15th day
of the month immediately following the month in which your Start Date falls; (y)
the Options will vest as to twenty-five percent (25%) of the shares subject to
the Options (rounded down to the nearest whole share) on the first anniversary
of the vesting commencement date, with the balance vesting as to six and a
quarter (6.25%) of the shares subject to the Options (rounded down to the
nearest whole share except for the last vesting installment) each three (3)
months thereafter; and (z) in each case subject to your continued service.

2

 

--------------------------------------------------------------------------------

 

 

7. Severance Benefit Plan. Subject to approval of the Board, you will be
eligible to participate in the Zynga Inc. Change in Control Severance Benefit
Plan (or any successor thereto) (the “Severance Benefit Plan”), subject to the
terms and conditions thereof; provided, however, that if the severance benefits
you would receive under Section 8 are greater than the severance benefits you
would receive under the Severance Benefit Plan, you will receive the severance
benefits outlined Section 8 in lieu of any severance benefits under the
Severance Benefit Plan.

 

8. Severance for Non-Change in Control.  If you suffer a Separation from Service
(within the meaning of Treasury Regulation Section 1.409A-1(h)) due to: (i) the
Company terminating your employment without Cause, or (ii) your Constructive
Termination, then subject to your (A) continuing to comply with your obligations
under this letter and your Employee Invention Assignment and Confidentiality
Agreement, and (B) delivering to the Company an effective general release of
claims in favor of the Company, as to which the seven (7)-day revocation period
has expired (without your having revoked) within 60 days following your
Separation from Service (the date on which such revocation period expires, the
“Release Revocation Date”), then the Company will provide you with the following
severance benefits:

 

a.The Company will pay you an amount equal to one times (1x) your annual base
salary at the time of your termination, plus a pro-rated bonus for the fiscal
year in which your termination occurs (based on (i) your Target Bonus for the
fiscal year in which you have a Separation from Service and (ii) the portion of
such fiscal year during which you were employed by the Company) (collectively,
the “Separation Payments”).  The Separation Payments will be subject to
applicable payroll deductions and tax withholdings and paid in a lump sum on the
first regular payroll date which is (A) on or following the Release Revocation
Date, if the 60th day following your Separation from Service falls in the same
calendar year as your Separation from Service, or (B) in the calendar year
following your Separation from Service, if the Release Revocation Date occurs in
the same calendar year as your Separation from Service and the 60th day
following your Separation from Service falls in the calendar year following your
Separation from Service, the Company will pay you in a lump sum the Separation
Payments that you would have received on or prior to such regular payroll date
under the original schedule but for the delay while waiting for such payment,
with the balance of the Separation Payments being paid as originally scheduled.

 

b.If you timely elect continued coverage under COBRA, the Company will pay the
COBRA premiums to continue your coverage (including coverage for your eligible
dependents, if applicable) for twelve (12) months following your Separation from
Service (with such payments to end if you become eligible for group health
insurance coverage through a new employer or you cease to be eligible for COBRA
continuation coverage for any reason), provided that the cost of such coverage
will be reported to the tax authorities as taxable income to you.

 

c.The Company will accelerate the vesting of the ZSUs and the Options such that
the ZSUs and Options that would have vested in the twelve (12) months following
your Separation from Service had your employment not been terminated, if any,
shall be deemed fully vested on your termination date, and you shall have three
months following your Separation from Service to exercise your vested Options.

3

 

--------------------------------------------------------------------------------

 

 

d.Definitions.  For purposes of this Section 8, the definitions of “Cause” and
“Constructive Termination” shall be as follows:

 

“Cause” means, with respect to you (i) any willful, material violation of any
law or regulation applicable to the business of the Company, conviction for, or
guilty plea to, a felony or a crime involving moral turpitude, or any willful
perpetration of a common law fraud; (ii) commission of an act of personal
dishonesty that involves material personal profit in connection with the Company
or any other entity having a business relationship with the Company; (iii) any
material breach of any provision of any agreement between the Company and you
regarding the terms of service as an employee, officer, director, or consultant
to the Company, including without limitation, the willful and continued failure
or refusal to perform the material duties required an employee, officer,
director or consultant of the Company, or a breach of any applicable invention
assignment and confidentiality agreement or similar agreement between the
Company and you; (iv) willful disregard of a material policy of the Company so
as to cause material loss, damage, or injury to the property, reputation, or
employees of the Company; or (v) any other misconduct that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company.  An event, action, or omission by you will
not give the Company grounds to involuntarily terminate your employment for
Cause unless (A) the Company gives you written notice within 30 days after the
initial existence of such event, action, or omission that the event, action, or
omission by you would give the Company grounds to terminate your employment for
Cause, and (B) if capable of being reversed, remedied or cured, such event,
action or omission is not reversed, remedied or cured, as the case may be, by
you within 30 days of receiving such written notice from the Company.

 

“Constructive Termination” means the voluntary termination of employment with
the Company by you resulting in a Separation from Service after one of the
following is undertaken without your written consent: (i) the assignment to you
of any duties or responsibilities that results in a material diminution in your
employment role as the Chief Legal Officer of the Company as in effect
immediately prior to the date of such actions; (ii) the Company changes its
Chief Executive Officer within the first two anniversary years immediately
following your Start Date; or (iii) a non-temporary relocation of your business
office to a location that increases your one way commute by more than 35 miles
from the primary location at which you perform duties as of immediately prior to
the date of such action. An event or action by the Company will not give you
grounds to voluntarily terminate employment as a Constructive Termination unless
(A) you give the Company written notice within 30 days after the initial
existence of such event or action that the event or action by the Company would
give you such grounds to so terminate employment, (B) such event or action is
not reversed, remedied or cured, as the case may be, by the Company as soon as
possible but in no event later than within 30 days of receiving such written
notice from you, and (C) you terminate employment within 90 days following the
end of the cure period.

 

9.  Potential Code Section 280G Reductions.

 

a.Anything to the contrary herein notwithstanding, in the event that it shall be
determined that any payment, distribution, or other action by the Company or any
of its affiliates to or for your benefit (whether paid or payable or distributed
or distributable

4

 

--------------------------------------------------------------------------------

 

pursuant to the terms of this letter or otherwise) (a “Payment”), would result
in an “excess parachute payment” within the meaning of Section 280G(b)(i) of the
Code, and the value determined in accordance with Section 280G(d)(4) of the Code
of the Payments, net of all taxes imposed on you (the “Net After-Tax Amount”)
that you would receive would be increased if the Payments were reduced, then the
Payments shall be reduced by an amount (the “Reduction Amount”) so that the Net
After-Tax Amount after such reduction is greatest.  For purposes of determining
the Net After-Tax Amount, you shall be deemed to (i) pay federal income taxes at
the highest marginal rates of federal income taxation for the calendar year in
which the Payment is to be made, and (ii) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

 

b.Subject to the provisions of this Section 9(b), all determinations required to
be made under this Section 9, including the Net After-Tax Amount and the
Reduction Amount pursuant to Section 9(a), and the assumptions to be utilized in
arriving at such determinations, shall be made by a nationally recognized
accounting firm selected by the Company prior to a “Change in Control” as
defined in the Severance Benefit Plan (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within
fifteen (15) business days of the receipt of notice from you that there has been
a Payment, or such earlier time as is requested by the Company.  Anything in
this letter to the contrary notwithstanding, the Reduction Amount shall not
exceed the amount of the Payments that the Accounting Firm determines reasonably
may be characterized as “parachute payments” under Section 280G of the
Code.  Payments with respect to ZSUs shall be reduced first, followed by Options
and then any cash payments (with the reduction occurring first with respect to
amounts that are not “deferred compensation” within the meaning of Section 409A
of the Code and then with respect to amounts that are). Any determination by the
Accounting Firm shall be binding upon the Company and you.

 

10. 409A.  It is intended that all of the benefits and payments under this
letter satisfy, to the greatest extent possible, the exemptions from the
application of Code Section 409A provided under Treasury Regulations 1.409A
1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this letter will be construed to
the greatest extent possible as consistent with those provisions.  If not so
exempt, this letter (and any definitions hereunder) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms.  For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A 2(b)(2)(iii)), your right to receive any installment payments under this
letter (whether severance payments, reimbursements or otherwise) will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder will at all times be considered a separate and
distinct payment.  Notwithstanding any provision to the contrary in this letter,
if you are deemed by the Company at the time of your Separation from Service to
be a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if
any of the payments upon Separation from Service set forth herein and/or under
any other agreement with the Company are deemed to be “deferred compensation”,
then if delayed commencement of any portion of such payments is required to
avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the

5

 

--------------------------------------------------------------------------------

 

effective date of your Separation from Service, and (ii) the date of the your
death (such earlier date, the “Delayed Initial Payment Date”), the Company will
(A) pay to you a lump sum amount equal to the sum of the payments upon
Separation from Service that you would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payments had not been
delayed pursuant to this paragraph, and (B) commence paying the balance of the
payments in accordance with the applicable payment schedules set forth above. No
interest will be due on any amounts so deferred.

 

11. Confidentiality.  As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company.  To protect the interests of the Company, this offer of
employment is contingent upon your signing the Company’s standard Employee
Invention Assignment and Confidentiality Agreement.  We wish to impress upon you
that we do not want you to, and we hereby direct you not to, bring with you any
confidential or proprietary information of any former employer or other entity
or to violate any other obligations you may have to any former employer or other
entity.  You represent that your signing of this offer letter, any agreements
concerning ZSUs or stock options granted to you under the Plan, the Company’s
Employee Invention Assignment and Confidentiality Agreement, and your employment
with the Company, will not violate any agreement currently in place between you
and current or past employers or other entities.

 

12. Conflict of Interest.  

 

a.During your employment, you will be required to comply with Zynga’s Conflict
of Interest Policy, which means that you will not engage in any employment,
business, or activity that is in any way competitive with or otherwise creates a
conflict or potential conflict of interest with Zynga’s business or proposed
business, which materially interferes with the performance of your job duties,
or might lead to the disclosure of Zynga confidential information.  You also may
not assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company.  

 

b.Prior to starting employment, you will be asked to complete an Outside
Activity Disclosure Form and to list any other employment, business, or activity
that you are currently associated with or participate in and which you intend to
engage in during your employment with Zynga. You will be required to update any
such disclosures of such outside activities at all times during employment.

 

13. At Will Employment.  While we look forward to a long and productive
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice, and with or without cause. You will be expected to comply with all of
the Company’s policies, including, but not limited to, its Employee Handbook and
Code of Business Conduct and Ethics. In addition, the Company may change your
compensation, benefits, duties, assignments, reporting line, responsibilities,
location of your position (including any ability to work remotely), or any other
terms and conditions of your employment at any time, to adjust to the changing
needs of our dynamic company.  Any statements or representations to the contrary
(and any statements contradicting any provision in this letter) are
ineffective.  Further, your

6

 

--------------------------------------------------------------------------------

 

participation in any stock incentive or benefit program is not to be regarded as
assuring you of continued employment for any particular period of time.  Any
modification or change in your at-will employment status may only occur by way
of a written employment agreement signed by you and the Chief Executive Officer
of the Company.

 

14. Board approvals and Background Check.  This offer of employment and the
compensation terms contained herein are all contingent upon and subject to
obtaining (i) all necessary approvals from the Board for your appointment to the
office of Chief Legal Officer and your compensation therefor and (ii) successful
completion of a background and reference check.

 

15. Authorization to Work.  This offer is also contingent upon proof of identity
and work eligibility. Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States.  If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact your recruiter or People Ops.

 

16. Entire Agreement.  This offer letter and the documents referred to in it,
including the Employee Invention Assignment and Confidentiality Agreement,
constitute our entire agreement and understanding with respect to the terms and
conditions of this offer and your employment with Zynga, and supersede any and
all prior understandings and agreements, whether oral or written, between or
among you and Zynga with respect to these subjects.  If any term in this offer
letter is unenforceable in whole or in part, the remainder shall remain
enforceable to the extent permitted by law.

 

17. Acceptance. This offer will remain open until 5pm on September 11th, 2017.
If you decide to accept our offer, and I hope you will, please sign the enclosed
copy of this letter in the space indicated and return it to me.     

 

 

 

 

 

[remainder of page intentionally blank]

7

 

--------------------------------------------------------------------------------

 

Should you have anything else that you wish to discuss, please do not hesitate
to call me.  We look forward to the opportunity to welcome you to the Company.

 

 

Very truly yours,

 

 

ZYNGA INC.

 

 

By:

 

/s/ Frank Gibeau

 

 

Frank Gibeau

 

 

Chief Executive Officer

 

 

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth in this offer letter.

 

 

/s/ Phuong Phillips

 

 

 

September 8, 2017

Phuong Phillips

 

 

 

Date signed

 

[Offer Letter – Chief Legal Officer]

 